Order entered September 13, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00255-CV

      IN RE GUARDIANSHIP OF JOYCE MARGOL, AN ALLEGED
                   INCAPACITATED PERSON

                  On Appeal from the Probate Court No. 2
                           Dallas County, Texas
                   Trial Court Cause No. PR-20-02238-2

                                   ORDER

     Before the Court is the Guardian of the Estate’s September 9, 2021

unopposed motion for first extension of time to file his appellee’s brief. We

GRANT the motion and ORDER the brief be filed no later than October 11, 2021.


                                         /s/   BONNIE LEE GOLDSTEIN
                                               JUSTICE